Determination of respondent Commissioner of the New York State Department of Motor Vehicles, dated November 4, 2002, affirming an administrative determination finding petitioner guilty of specifications charging that it operated an overweight vehicle, unanimously confirmed, the petition brought pursuant to CPLR article 78 denied and the proceeding (transferred to this Court by order of the Supreme Court, Bronx County [Dianne T. Renwick, J], entered on or about October 7, 2002) dismissed, without costs.
The testimony of the officer who weighed petitioner’s truck and thereupon issued the summonses to petitioner for operating an overweight vehicle, as to the vehicle’s weight and the procedures employed to ascertain that weight, which were uncontroverted, constituted substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222, 231 [1974]) in support of the challenged administrative determination. We have considered petitioner’s remaining arguments and find them unavailing. Concur—Tom, J.P., Ellerin, Williams, Lerner and Catterson, JJ.